Exhibit 10.13

AMENDED AND RESTATED

DIRECTORS’ INDEMNIFICATION TRUST AGREEMENT

This AMENDED AND RESTATED DIRECTORS’ INDEMNIFICATION TRUST AGREEMENT (this
“Trust” or this “Agreement”) between MICROSOFT CORPORATION, a Washington
corporation (“Grantor”), and The Bank of New York Mellon Trust Company, N.A. the
“Trustee”), whose address is 400 South Hope Street, Suite 500, Los Angeles,
California 90071, and, as an additional party, Charles H. Noski (the
“Beneficiaries’ Representative”) shall be effective as of the date of the
receipt of the last Beneficiary consent necessary to constitute the consent of a
majority of the living Beneficiaries (the “Effective Date”).

RECITALS

A. Grantor initially established the directors’ indemnification trust by an
agreement dated as of June 30, 2003 (the “Original Trust Agreement”) to be a
source of indemnification for Grantor’s Directors who are eligible for such
indemnification as stated in this Trust as it is in effect from time to time.

B. Grantor and Beneficiaries of this Trust adopted an amendment to the Original
Agreement in November 2006, and further amended and restated the Trust in July
of 2010 (the “Amended and Restated 2003 Indemnification Trust Agreement”).

C. Grantor has determined, after due diligence, that it has and will continue to
derive substantial economic benefits from this Trust, including from economic
terms that are more favorable to Grantor than obtaining protection for its
Directors through the current director insurance market.

D. Grantor’s Articles of Incorporation (the “Articles”) provide for mandatory
indemnification of Grantor’s Directors to the maximum extent provided by law,
and as such, this Trust is not an exclusive source of indemnification for such
Directors.

E. Grantor has determined that continuation and further amendment of this Trust
is necessary in order for Grantor to attract and retain the most qualified
persons to serve as Directors.

F. Grantor and the Beneficiaries under the Amended and Restated 2003
Indemnification Trust Agreement wish to amend certain provisions in that trust
agreement and to restate in its entirety the Amended and Restated 2003
Indemnification Trust Agreement and replace it with this amended and restated
Agreement. Grantor’s Board of Directors has acted by resolution adopted March
15, 2016 to amend and restate the Amended and Restated 2003 Indemnification
Trust Agreement effective as of the Effective Date. The terms of the Amended and
Restated 2003 Indemnification Trust Agreement shall continue to govern the Trust
until the Effective Date.

G. Except as otherwise noted, the capitalized terms have the meaning ascribed to
them in the body of this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, as of the Effective Date, Grantor and the Trustee acknowledge
that the funds held under the Amended and Restated 2003 Indemnification Trust
Agreement shall be held in trust under this Agreement and the Trustee accepts
the trust created hereby and agrees that it will hold all property which it may
receive or hold hereunder specifically including the Minimum Balance as defined
in Section 4.2 at the Effective Date, together with the additional funds, as
custodian IN TRUST, for the purposes and upon the terms and conditions
hereinafter stated, and Grantor, the Trustee and the Beneficiaries’
Representative agree as follows:

ARTICLE 1

DEFINITIONS

“Act” means the Washington Business Corporation Act RCW 23B or succession
legislation.

“Additional Contributions” is defined in Section 4.4.

“Adverse Determination” is defined in Section 4.12.

“Agreement” is defined in the Preamble.

“Amended and Restated 2003 Indemnification Trust Agreement” is defined in
Section B of the Recitals.

“Articles” is defined in Section D of the Recitals.

“Beneficiary” and “Beneficiaries” are defined in Section 3.1.

“Beneficiaries’ Representative” is defined in the Preamble.

“Board of Directors” means the board of directors of Microsoft Corporation as
constituted from time to time.

“Business Day” means any day, excluding Saturday, Sunday and any day on which
banking institutions located in Los Angeles, California or Seattle, Washington
are authorized by applicable law to be closed.

“Cash” means (a) currency of the United States, and (b) certificates of deposit
or time deposits having, in each case, a tenor of not more than six (6) months,
issued by any U.S. commercial bank or any branch or agency of a non-U.S. bank
licensed to conduct business in the U.S. having combined capital and surplus of
not less than $250,000,000 (including the Trustee and its affiliates).

“Change of Control” is defined in Section 3.1.

 

-2-



--------------------------------------------------------------------------------

“Claim” or “Claims” includes, without limitation, any threatened, pending, or
completed action, suit, or proceeding, whether civil, derivative, criminal,
administrative, investigative, or otherwise, initiated by a person other than
the Beneficiary (including any Claims by or in the right of Grantor), unless the
Claim was initiated by the Beneficiary in good faith to establish or enforce a
right to indemnification under the Articles, this Trust or applicable statute.

“Collateral” is defined in Section 4.12.

“Covered Act” means any act or omission (including, without limitation, any
alleged breach of duty, neglect, error, misstatement, misleading statement, or
otherwise, or appearing as or preparing to be a witness) by a Beneficiary, and
any Claim against such Beneficiary, by reason of the fact that that Beneficiary
is or was a director of Grantor, or of any subsidiary or division, or is or was
serving at the request of Grantor as a director, officer, partner, trustee,
fiduciary, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise.

“Corporate Securities” means US dollar denominated senior debt obligations that
are obligations (whether direct or by virtue of guarantees) of corporations
organized in the United States whose long-term, unsecured, unsubordinated debt
securities are rated at least “A” (or its equivalent successor rating) in the
case of Standard & Poor’s Ratings Group or “A2” (or its equivalent successor
rating) in the case of Moody’s Investors Service, Inc.

“Demand” is defined in Section 4.7.1.

“Director” means a current, past or future member of the Board of Directors.

“Effective Date” is defined in the Preamble.

“Eligible Securities” means Cash, Treasury Securities, Government Securities,
Municipal Securities, Corporate Securities, Money Market Funds and Other
Eligible Securities. All Eligible Securities must be in a form suitable for
delivery and retransfer, and must be capable of being priced by recognized
third-party dealers.

“Excluded Claim” means any payment for Losses or Expenses in connection with any
Claim the payment of which is Ultimately Determined to be prohibited by the Act,
public policy, or other applicable law (including binding regulations and orders
of, and undertakings or other commitments with, any governmental entity or
agency) as the same exists or may hereafter be amended (but, in the case of any
such amendment, only to the extent that such amendment permits Grantor to
provide broader indemnification rights than said law permitted Grantor to
provide prior to such amendment). For the avoidance of doubt, a “knowing
violation of law” means a conscious, intentional and deliberate act or failure
to act (a) that is a material breach of applicable law, (b) that is done with
actual knowledge that such act or failure to act is a material breach of
applicable law, (c) that is done with the intent that such act or failure to act
will be a material breach of applicable law, (d) that is done with actual
knowledge that such act or failure to act will inflict material harm on Grantor,
(e) that is done with the intent that such act or failure to act will inflict
material harm on Grantor, and (f) that such act or failure to act does inflict
such material

 

-3-



--------------------------------------------------------------------------------

harm on Grantor. For the avoidance of doubt, “intentional misconduct” means a
conscious, intentional and deliberate act or failure to act (a) that is done
with actual knowledge that such misconduct will inflict material harm on
Grantor, (b) that is done with the intent to inflict material harm on Grantor,
and (c) that such misconduct does inflict such material harm on Grantor.

“Expenses” means any reasonable expenses incurred by Beneficiary as a result of
a Claim or Claims made against him or her for Covered Acts including, without
limitation, counsel fees and costs of investigative, judicial, or administrative
proceedings and any appeals.

“Fines” shall include any fine, penalty or, with respect to an employee benefit
plan, any excise tax, or penalty assessed with respect thereto.

“Government Securities” means bonds, notes, debentures, obligations or other
evidence of indebtedness issued and/or guaranteed by the Federal National
Mortgage Association, the Federal Home Loan Mortgage Corporation or the
Government National Mortgage Association, including mortgage participation
certificates, mortgage pass-through certificates and other mortgage-backed
securities, but excluding collateralized mortgage obligations and
mortgage-related securities representing payments of interest only or principal
only and REMIC securities and CMBS (commercial mortgage backed securities).

“Grantor” is defined in the Preamble.

“Loss” means any amount which a Beneficiary is legally obligated to pay as a
result of any Claim or Claims made against him or her for Covered Acts
including, without limitation, Fines, damages, judgments, costs of defense of
any Claims and sums paid in settlement of any Claim or Claims, specifically
including fees of plaintiff’s counsel.

“Minimum Balance” is defined in Section 4.2.

“Money Market Funds” means money market funds rated “AAAm” or “AAAm-G” by
Standard & Poor’s Rating Service, including funds for which the Trustee or its
affiliates provide investment advisory or other management services.

“Municipal Securities” means senior and unsubordinated debt obligations that are
obligations (whether direct or by virtue of guarantees) of U.S. state or
municipal issuers whose long-term, unsecured, unsubordinated, debt securities
are rated at least “A” (or its equivalent successor rating) in the case of
Standard & Poor’s Ratings Group or “A2” (or its equivalent successor rating) in
the case of Moody’s Investors Service, Inc., excluding “A” or “A2” rated debt
securities of housing and hospital issuers and municipal funds and partnerships
where the rating is not based upon the rating of a third-party credit enhancer
of such securities.

“Officer” means any employee of Grantor elected, designated or appointed by the
Board of Directors as an officer at a level “corporate vice president” or higher
as of July 1, 2009 and from time to time thereafter.

“Original Trust Agreement” is defined in Section A of the Recitals.

 

-4-



--------------------------------------------------------------------------------

“Other Eligible Securities” means securities other than Cash, Corporate
Securities, Treasury Securities, Government Securities, Money Market Funds and
Municipal Securities mutually agreed upon in writing by the Beneficiaries’
Representative and Grantor.

“Treasury Securities” means securities issued or guaranteed by the United States
government, including United States Department of the Treasury obligations and
any other obligations the timely payment of principal and interest of which is
fully and unconditionally guaranteed by the United States government.

“Trust” is defined in the Preamble.

“Trust Fund” is defined in Section 4.1.

“Trustee” is defined in the Preamble.

“UCC” is defined in Section 4.12.3.

“Ultimate Determination” means a final order from which there is no further
right of appeal in any action in which a Beneficiary seeks indemnification. Such
an order shall constitute the Ultimate Determination of the Beneficiary’s right
to indemnification from Grantor. “Ultimately Determined” shall have a
correlative meaning.

ARTICLE 2

PRIOR COVERED ACTS AND CLAIMS

2.1 Indemnification for Covered Acts.    The Beneficiaries under this Trust
shall be indemnified for any Losses, Expenses or Fines that result from a Claim
based on a Covered Act asserted while this Trust is in effect without regard to
whether the Covered Act occurred on, before or after the establishment of this
Trust. Rights to coverage as a Beneficiary under this Agreement shall be deemed
to vest with and upon such person’s election as a Director. If a Beneficiary of
this Trust was also a “Beneficiary” of the Original Trust and/or the Amended and
Restated 2003 Indemnification Trust Agreement because such person was or is a
Director prior to the Effective Date, such person shall be covered by this Trust
as a Beneficiary under this Trust as well for “Covered Acts” as defined herein
that occurred prior to the Effective Date.

2.2 Nonexclusive Remedy.    The rights of Beneficiaries to indemnification from
this Trust are limited to the assets of the Trust, but this does not limit any
Beneficiary’s rights, if any, to indemnification (without duplication) from
Grantor, or other Grantor arrangements or obligations, including but not limited
to any applicable insurance coverage.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 3

THE BENEFICIARIES AND THE

BENEFICIARIES’ REPRESENTATIVE

3.1 The Beneficiaries.    All present and future Directors and all
“Beneficiaries” of the Original Trust Agreement and/or the Amended and Restated
2003 Indemnification Trust Agreement who were “Beneficiaries” of such trusts as
Directors shall be “Beneficiaries” of this Trust (and each a “Beneficiary”),
provided, however, that if there is a Change in Control of Grantor, no directors
elected or appointed after or in connection with such Change in Control shall be
entitled to be Beneficiaries who were not Beneficiaries prior to such Change in
Control. For purposes of this Agreement, “Change of Control” shall mean (a) a
tender offer or exchange offer in which the purpose of such offer is to take
over and control Grantor and such offer is accepted by owners of securities of
Grantor representing 50% or more of the combined voting power of Grantor’s then
outstanding voting securities, (b) Grantor is merged or consolidated with
another corporation and as a result of such merger or consolidation less than
50% of the outstanding voting securities of the surviving or resulting
corporation shall then be owned in the aggregate by the former shareholders of
Grantor, (c) Grantor transfers substantially all of its assets to another
corporation which is not a wholly-owned subsidiary of Grantor, or (d) during any
period of twelve (12) consecutive months, individuals who at the beginning of
such twelve (12) month period were directors of Grantor cease for any reason to
constitute at least a majority of Grantor’s Board of Directors. The
Beneficiaries’ Representative shall promptly notify the Trustee in writing of a
Change in Control. Any Beneficiary shall remain a Beneficiary despite his or her
resignation, removal, or other failure to continue to be a member of Grantor’s
Board of Directors during the term of this Agreement. A person whose conduct
gives rise to a right of indemnification both as a member of the Board of
Directors and as an Officer of Grantor, shall be a Beneficiary hereunder as to
all such conduct without being required to separate his or her activities
between the role of Director and the role of Officer.

3.2 New Beneficiaries.    If prior to a Change in Control an individual is duly
elected to the Board of Directors, Grantor agrees to notify the Trustee and the
Beneficiaries’ Representative promptly of such election or appointment;
provided, however, Grantor’s failure to so notify the Trustee and the
Beneficiaries’ Representative shall not affect in any way an individual
Director’s rights as a Beneficiary under this Trust. The Trustee and the
Beneficiaries’ Representative shall have the right to rely on the accuracy and
completeness of any statement provided to it by Grantor’s Secretary, Assistant
Secretary or Chief Executive Officer as to the Beneficiary status of any
individual.

3.3 Beneficiaries’ Representative.    Except as expressly provided elsewhere in
this Agreement, all communications or demands made by and among the Trustee and
the Beneficiaries are to be made through the individual then designated as the
Beneficiaries’ Representative. The Beneficiaries’ Representative shall have the
exclusive right to convey Demands from time to time on the Trustee to direct
payment to one or more of the Beneficiaries.

3.4 Identity of Beneficiaries’ Representative.    The Beneficiaries’
Representative shall be a Beneficiary who is a present or past nonemployee
Director of Grantor, designated in writing to the Trustee and Grantor from time
to time by a majority of the current nonemployee

 

-6-



--------------------------------------------------------------------------------

Directors who are Beneficiaries under this Agreement. For this purpose, a
Director who has not been employed by Grantor during the current calendar year
and the preceding three (3) years shall be regarded as a nonemployee
Director. The Trustee and Grantor shall be entitled to rely on the original
appointment of that individual as the Beneficiaries’ Representative unless
notified in writing of a change in the Beneficiaries’ Representative by a
writing signed by the former Beneficiaries’ Representative. A Beneficiary shall
be deemed to have consented to such change in Beneficiaries’ Representative if
such Beneficiary is provided with notice of such change in accordance with
Section 8.6 and does not provide written notice of objection to the change
within ten (10) days. The Trustee shall be entitled to rely on such subsequent
appointment as of the date the writing is received by the Trustee. The Trustee
shall be entitled to rely on the accuracy and completeness of a written list
delivered to the Trustee by Grantor, and certified by the Secretary of Grantor
to be accurate and to have been prepared in good faith, identifying the
individuals who constitute the present nonemployee Directors who are
Beneficiaries under this Agreement. In the absence of an effective appointment
of a Beneficiaries’ Representative, the Trustee or any Beneficiary may, after
ten (10) days’ written notice to all Beneficiaries and Grantor, petition a court
of competent jurisdiction at the expense of the Trust for appointment of a
Beneficiaries’ Representative who need not be a Beneficiary (if none are willing
or able to serve), but shall in no event be an Officer or Director elected or
appointed after a Change in Control who was not a Beneficiary prior to such
Change in Control. The designation or appointment of a successor Beneficiaries’
Representative shall become effective only upon the execution of a counterpart
of this Agreement whereby the successor Beneficiaries’ Representative shall
assume and become bound by all the duties and responsibilities of a
Beneficiaries’ Representative under this Agreement.

3.5 Right of Beneficiaries to Receive Payments.    Subject to court order to the
contrary, the rights of the Beneficiaries to make a Demand and receive
distributions from the Trustee shall not be affected or diminished in any way by
the existence of any dispute between one or more Beneficiaries and Grantor or
anyone acting on behalf of Grantor in a derivative or representative capacity,
and the Trustee in making distributions from the Trust Fund shall be entitled to
rely upon the simple Demand of a Beneficiary, as conveyed by the Beneficiaries’
Representative pursuant to Section 4.7. Such distributions shall be made
notwithstanding any notice or demand by or on behalf of Grantor or anyone acting
on behalf of Grantor in a derivative or representative capacity that the
distributions should not be made, whether based on Grantor’s claim that any
Beneficiary is not entitled to some or all of the amount of such distributions
or otherwise. The Trustee shall have no responsibility or liability to Grantor
for making any payment despite having received any such notice or demand by or
on behalf of Grantor. The Trustee shall have no responsibility to inquire into
the accuracy or truthfulness of any such notice or demand, whether from Grantor
or the Beneficiaries’ Representative.

ARTICLE 4

THE TRUST FUND

4.1 Trust Fund; Grantor Trust.    The Trustee shall hold all property received
by it as custodian in Trust hereunder as one fund which, together with the
income and gains therefrom and additions thereto, shall constitute the “Trust
Fund.” The Trust is intended to be a grantor trust within the meaning of Section
671 of the Internal Revenue Code of 1986, as amended, and shall be

 

-7-



--------------------------------------------------------------------------------

construed accordingly. The Trust Fund shall not be paid to Grantor or any
trustee in bankruptcy of Grantor, shall be held separate and apart from other
funds of Grantor, and shall be used exclusively for the purposes set forth
herein.

4.2 Minimum Balance.    The Trustee shall continue to hold the amount in the
Trust Fund immediately prior to the date of execution of this Agreement as part
of the Minimum Balance under this Agreement. Grantor shall transfer as of the
effective date of this Agreement an additional sum sufficient to cause the total
balance held by the Trustee to equal $50,000,000 which thereafter shall be the
“Minimum Balance,” to be held in trust, for the stated uses and purposes in
accordance with the terms of this Agreement. Nothing contained herein shall
preclude Grantor from making additional transfers of funds from time to time to
the Trustee, whether required under the terms of this Agreement or not, to be
held in trust as part of the Trust Fund. If Grantor makes additional transfers
of funds to the Trust Fund, such additional transfers shall be deemed an
increase of the Minimum Balance and Exhibit A shall be automatically amended
without further action by the parties to this Agreement. Grantor and the
Beneficiaries’ Representative shall periodically, but no less than every third
anniversary of this Agreement, review the adequacy of the Minimum Balance.

4.3 Maintenance of Minimum Balance.    The Trustee agrees to provide monthly
reports to Grantor and the Beneficiaries’ Representative showing the current
fair market value of the Trust Fund. If any such report shows that the current
fair market value of the Trust Fund is less than the Minimum Balance, then
within ten (10) days after such report, Grantor agrees to deliver cash funds to
the Trustee equal to the difference between the fair market value of the Trust
Fund and the Minimum Balance so that the Trust balance is at least equal to the
Minimum Balance. Notwithstanding the foregoing, Grantor shall have no obligation
to make payments to the Trustee in excess of $400,000,000 (including the Minimum
Balance at the Effective Date and the additional funds contributed following
execution of this Agreement) under or with respect to this Agreement.

4.4 Additional Contributions.    Subject to the aggregate limitation of
$400,000,000 set forth in Section 4.3, Grantor agrees to make additional
contributions (“Additional Contributions”) to the Trust Fund within ten (10)
days after receipt of a written request from the Beneficiaries’ Representative
certifying in good faith that Claims have or are reasonably expected to be
asserted against Beneficiaries and that estimated Losses and Expenses for all
pending, threatened or anticipated Claims against all Beneficiaries are
reasonably expected to exceed the then Trust Fund balance. A copy of the written
certification shall be provided to the Trustee at the same time and in the same
manner as it is provided to Grantor. The written certification shall be
accompanied by an opinion of independent counsel to the effect that, based on
the information made known to such counsel, (a) the Claims do not appear to be
Excluded Claims and (b) the amount requested seems reasonable in the
circumstances noted above. Independent counsel shall be selected by the
Beneficiaries’ Representative and shall have no present or past professional
relationship to the Beneficiaries who are the subject of the Claims.

 

-8-



--------------------------------------------------------------------------------

4.5 Excess Balance.    If at any time the fair market value of the Trust Fund
shall exceed the Minimum Balance, plus any additional contributions which
continue to be required pursuant to Section 4.4, Grantor shall be entitled to
withdraw an amount equal to the excess over the said sum upon thirty (30) days’
advance written notice to the Beneficiaries’ Representative.

4.6 Direction of Investment.    Notwithstanding anything contained in this
Agreement to the contrary, Grantor retains the right to direct the investment of
the Trust Fund and the Trustee shall have no duty to review or recommend
investments; provided, however, that Grantor shall only direct the Trustee to
invest the Trust Fund in Eligible Securities in accordance with Grantor’s
current cash-management policies. If Grantor instructs the Trustee to invest in
securities other than in Cash, Government Securities, Municipal Securities,
Corporate Securities, Money Market Funds or Treasury Securities, such
instruction shall be accompanied by the written consent of the Beneficiaries’
Representative as to the investment(s) in such Other Eligible Securities. If for
any reason Grantor shall fail to direct the Trustee pursuant to written
instructions as to how to invest the Trust Fund (including the consent of the
Beneficiaries’ Representative if the proposed investment is in other than
Eligible Securities), the Trustee shall invest the Trust Fund in accordance with
the last instruction received. In the event the Trustee is required to make a
distribution pursuant to Section 4.7 at a time when the Trust Fund has
insufficient cash to cover such distribution, the Trustee shall promptly notify
the Grantor. The Grantor shall then direct the Trustee as to which Trust
investments to liquidate in order to cover the required distribution; if Grantor
does not respond to the Trustee’s inquiry within two (2) Business Days the
Trustee shall liquidate investments in the order specified in Exhibit B. The
Trustee may purchase or sell to itself or any affiliate, as principal or agent,
investments authorized by this Agreement. Grantor and the Beneficiaries’
Representative acknowledge that regulations of the Comptroller of the Currency
grant the right to receive brokerage confirmations of the security transactions
as they occur, at no additional cost. To the extent permitted by law, Grantor
and the Beneficiaries’ Representative specifically waive compliance with 12 CFR
12 and hereby notify the Trustee that no brokerage confirmations need be sent
relating to the security transactions as they occur.

4.7 Distributions from Trust Fund.

4.7.1 Duties of Beneficiary.    A Beneficiary making a demand for indemnity
shall certify in each demand regarding a Claim for a Covered Act (a “Demand”)
delivered to the Beneficiaries’ Representative that (a) he or she is entitled to
payment of at least the amount demanded, (b) no part of the Demand is an
Excluded Claim or is precluded by the Act or applicable successor statute, (c)
the Beneficiary will repay to the Trust any amounts paid or applied to or for
the use of such Beneficiary in the event of an Ultimate Determination that such
payments are Excluded Claims or precluded by the Act, or in the event the
Beneficiary receives payment for the same Claim from another source, (d) a
request to Grantor for indemnification has remained unsatisfied for twenty (20)
days and that no part of the amount then being demanded from the Trust Fund has
previously been received from Grantor, and (e) he or she has complied with any
applicable requirements of Grantor’s Articles and policy with respect to
indemnification, if any, with respect to the Demand.

 

-9-



--------------------------------------------------------------------------------

4.7.2 Duties of Beneficiaries’ Representative.    The Beneficiaries’
Representative shall convey a Beneficiary’s Demand to the Trustee. Along with
the conveyance of such Demand to the Trustee, the Beneficiaries’ Representative
shall submit, in a writing signed by the Beneficiaries’ Representative, a
statement (a) that the Demand is being made pursuant to the Articles and this
Agreement, as each such may be amended or restated from time to time, provided
that any such amendment shall be given effect under this Agreement only to the
extent that the amendment provides broader indemnification rights than existed
prior to such amendment, (b) that the Demand is for satisfaction of
indemnification obligations, (c) that the Demand is being made by a Beneficiary,
(d) that specifies the amounts being demanded by the Beneficiary, and (e) that
he or she is not aware of any facts or conditions that would make
indemnification pursuant to this Agreement invalid, provided, however, that the
Beneficiaries’ Representative has no duty to independently investigate the
validity of a Demand.

4.7.3 Duties of Trustee.    The Trustee shall deliver a copy of each Demand to
Grantor as promptly as reasonably possible. A copy of the Beneficiaries’
Representative’s statement also shall be delivered to Grantor. As soon as
practicable after any such Demand is conveyed by the Beneficiaries’
Representative, subject to the provisions of Section 3.5, the Trustee shall
distribute funds to the Beneficiary specified in such Demand in the amount and
manner set forth therein. If the Trustee does not have sufficient funds to
satisfy all pending Demands of Beneficiaries in full, the Trustee shall make all
reasonable efforts to make pro rata payments, less any amounts due the Trustee,
to the Beneficiaries as specified by the Beneficiaries’ Representative. If and
to the extent the Trust Fund is replenished, the Trustee shall continue to make
pro rata distributions, less any amounts due the Trustee, until the Demand is
satisfied or to satisfy subsequent Demands.

4.8 Taxes.    Grantor agrees to pay any and all taxes on the Trust Fund or the
income thereof which the Beneficiaries or the Trustee otherwise would be
required to pay with respect to the interest of any person or persons therein,
and to provide the Trustee and the Beneficiaries’ Representative with proof of
payment. This does not include any taxes payable upon an indemnification payment
distribution from the Trust if the same would be taxable to the recipient
Beneficiary under applicable law.

4.9 Duties and Responsibilities of Beneficiaries’ Representative.    The
Beneficiaries’ Representative (and any successor Beneficiaries’ Representative)
shall have the following affirmative duties and responsibilities:

4.9.1 To demand deposits from Grantor so as to maintain the Minimum Balance of
the Trust in accordance with Section 3.3 and any Additional Contributions
required by Section 3.4;

4.9.2 To demand payment by the Trustee to a Beneficiary who has made a Demand
and who, in the good faith judgment of the Beneficiaries’ Representative, has
satisfied the conditions for indemnification as set forth in this Agreement and
the Articles, provided, however, that the Beneficiaries’ Representative has no
duty to independently investigate the validity of a Demand; and

 

-10-



--------------------------------------------------------------------------------

4.9.3 To use commercially reasonable efforts to cause Grantor and the Trustee to
discharge their respective responsibilities under this Agreement and the
responsibilities of Grantor under the Articles, including the bringing of legal
actions and proceedings to enforce such agreement.

4.10 Investment Powers of the Trustee.    Subject to Grantor’s rights pursuant
to Section 4.6 to direct investment of the Trust Fund, the Trustee shall have
those powers provided under Washington law with respect to any property at any
time held by it and constituting part of the Trust Fund.

4.11 Administrative Powers of Trustee.    Subject to Grantor’s right pursuant to
Section 4.6 to direct investment of the Trust Fund in Eligible Securities, the
Trustee shall have the power to do any of the following:

4.11.1 To cause any investment to be registered and held in the name of one or
more of its nominees, or one or more nominees of any system for the central
handling of securities, without increase or decrease of liability;

4.11.2 To collect and receive any and all money and other property due to the
Trust Fund and to give full discharge therefor;

4.11.3 To hold uninvested, without liability for interest thereon, such monies
received by the Trustee as the Trustee considers necessary to meet anticipated
and imminent disbursements.

4.12 Adverse Determination.    In the event the trust arrangement created hereby
is deemed to be invalid or ineffective as a trust by a court of competent
jurisdiction, whether in connection with the bankruptcy of one of the parties
hereto or otherwise (an “Adverse Determination”), then the parties agree that
the nature of their relationship shall be Grantor as debtor, the Trustee as
securities intermediary and the Beneficiaries’ Representative as secured party
for the benefit of the Beneficiaries. To that end, and to secure the obligation
of Grantor to indemnify Beneficiaries, Grantor hereby grants the Beneficiaries’
Representative for the benefit of the Beneficiaries a continuing security
interest in, and pledges all rights, title and interest in and to, the following
(for purposes of this Section 4.12, the “Collateral”):

4.12.1 The Trust account and the Trust Fund, and any certificates or instruments
representing or evidencing the Trust Fund, and all cash, investment property,
interest, dividends, rights and other property at any time and from time to time
received, receivable or otherwise issued, distributed or distributable in
respect of or in exchange for any or all of the Trust Fund;

4.12.2 All other investment property and other property hereafter issued,
delivered or deliverable to Trustee in substitution for or in addition to any of
the foregoing, all certificates and instruments representing or evidencing such
other property and all cash, investment property, interest, dividends, rights
and other property at any time and from time to time received, receivable or
otherwise issued, distributed or distributable after the date hereof in respect
of or in exchange for any or all thereof; and

 

-11-



--------------------------------------------------------------------------------

4.12.3 All proceeds of all of the foregoing.

Grantor and, at the direction of the Beneficiaries’ Representative, the Trustee
shall execute such other documents and instruments as the Beneficiaries’
Representative reasonably may require from time to time to perfect and protect
the first priority security interest of the Beneficiaries’ Representative on
behalf of the Beneficiaries in the Collateral. In the event of an Adverse
Determination, the Beneficiaries’ Representative shall have and shall be deemed
to have had all the rights and remedies of a secured party under Article 9 of
the Uniform Commercial Code (“UCC”) and may exercise any of the rights and
remedies available to the Beneficiaries’ Representative under the UCC as in
effect from time to time in the State of Washington or otherwise available to
the Beneficiaries’ Representative, including, without limitation, sale,
assignment or other disposal of the Collateral in exchange for cash or
credit. Grantor agrees that a Demand is also a notice of disposition under
Section 9-611 of the UCC and that five (5) Business Days is reasonable notice if
notice of a disposition is required under Section 9-611 of the UCC. Furthermore,
Grantor agrees that any Beneficiary may be the purchaser of the Collateral
consisting of Cash, Corporate Securities, Government Securities or Municipal
Securities at a private sale without notice because the Collateral is of a type
sold on a recognized market or the subject of widely distributed standard price
quotations. The Beneficiaries’ Representative shall provide the Trustee with an
Adverse Determination notice as soon as practicable, although failure to provide
such notice shall not affect the rights or obligations of the parties to this
Trust, except that a Beneficiary shall not take any action with respect to the
Trustee as securities intermediary until such notice is provided. Except for the
amounts due to the Trustee pursuant to Section 7.3, the Trustee waives any right
of set-off, banker’s lien or other lien or claim it may have to the Collateral.

Grantor covenants and agrees that it shall not pledge, assign, hypothecate or
transfer its interest in the Trust account or the Trust Fund. Grantor further
covenants and agrees that it shall not so direct the Trustee, and the Trustee
agrees that it will not acknowledge or agree to any such pledge, assignment,
hypothecation or transfer.

ARTICLE 5

RESIGNATION, REMOVAL, OR DEATH OF TRUSTEE

5.1 Resignation of Trustee.    The Trustee may resign at any time by delivering
its written resignation to Grantor and the Beneficiaries’ Representative. Such
resignation shall take effect sixty (60) days from the date of delivery or upon
appointment of a successor pursuant to Section 5.3, whichever shall first occur.

5.2 Removal of Trustee.    Grantor and the Beneficiaries’ Representative may
remove the Trustee at any time by delivering to the Trustee a written notice of
its removal and the appointment of a successor pursuant to Section 5.3.

 

-12-



--------------------------------------------------------------------------------

5.3 Appointment of Successor Trustee.

5.3.1 Removal of the Trustee and the appointment of a successor Trustee shall
take effect sixty (60) days following delivery to the Trustee of (a) an
instrument in writing removing the Trustee and appointing such successor,
executed by Grantor and accompanied by an instrument in writing signed by the
Beneficiaries’ Representative certifying that a majority of the current
non-employee Directors who are Beneficiaries agree to such removal and
appointment, and (b) an acceptance in writing, executed by such successor, both
acknowledged in the same form as this Agreement. The Trustee may agree to an
earlier effective date. In the event of the merger, sale or dissolution of the
Trustee, a successor trustee shall be appointed by Grantor (which successor
trustee may be in Grantor’s sole discretion the acquiring party or successor
entity in the case of sale or merger of the Trustee) with the approval of the
Beneficiaries’ Representative, which approval shall not be unreasonably
withheld, and a writing to such effect and an acceptance in writing, as referred
to above, shall be delivered to the Trustee. In order to qualify to serve as
Trustee, any successor trustee must, at a minimum: (i) be authorized under state
or federal law to exercise corporate trust powers, (ii) have a combined capital
and surplus of at least $250,000,000, and (iii) be subject to supervision or
examination by federal or state authority.

5.3.2 All of the provisions set forth herein with respect to the Trustee shall
relate to each successor with the same force and effect as if such successor had
been originally named as the Trustee under this Trust.

5.3.3 If a successor is not appointed within sixty (60) days after the Trustee
gives notice of its resignation pursuant to Section 4.1, or within sixty (60)
days after the Trustee’s death or dissolution, the Trustee or the Beneficiaries’
Representative may apply to any court of competent jurisdiction at the expense
of the Trust for appointment of a successor.

5.4 Transfer of Fund to Successor.    Upon appointment of a successor trustee as
set forth above, the Trustee shall transfer and deliver the Trust Fund to such
successor with authority to retain only reasonable reserves pending settlement
of its final account as provided in Section 7.4.

ARTICLE 6

DURATION, TERMINATION, AND AMENDMENT OF TRUST

6.1 Term.

6.1.1 The term of this Trust shall be for a period extending from the effective
date of the Original Trust Agreement until June 30, 2025, unless extended or
terminated according to the terms of this Trust. This Trust may be terminated by
consent of a majority of the Board of Directors and a majority of the then
living Beneficiaries; provided, however, no such termination shall be effective
(a) following a Change of Control, or (b) so as to reduce indemnification
otherwise available to a Beneficiary of this Trust for any Demand then existing
and still pending or with respect to any later asserted Demand arising out of a
Covered Act occurring before the effective date of such termination. Expiration
or termination of this Trust shall operate prospectively only, so that all
provisions of this Agreement shall remain in full force and effect as

 

-13-



--------------------------------------------------------------------------------

to any Demand asserted prior to the effective date of expiration or termination
relating to a Covered Act that occurs prior to the effective date of expiration
or termination. Grantor and the Beneficiaries’ Representative shall notify the
Trustee of termination of the Trust by, with respect to Grantor, an instrument
in writing executed by Grantor together with a certified copy of the resolution
of the Board of Directors authorizing such termination and, with respect to the
Beneficiaries’ Representative, written evidence of the consent of a majority of
the then living Beneficiaries. Termination by consent of Grantor and majority of
the then living Beneficiaries shall be effective on the later to occur of (i)
Grantor’s board resolution and (ii) receipt by the Beneficiaries’ Representative
of written consents from a majority of the then living Beneficiaries.

6.1.2 Grantor and the Beneficiaries’ Representative (jointly or separately) as
applicable shall provide the Trustee and the Beneficiaries and their successors
in interest with written notice of expiration at least thirty (30) days prior to
the expiration date.

6.1.3 In the event of a proposed termination prior to the expiration of the term
of this Trust, Beneficiaries may assert a Demand if, in such Beneficiaries’ good
faith judgment, there is a reasonable likelihood that following such proposed
termination, a Claim will be asserted arising out of a Covered Act that occurred
before the effective date of such termination. If so made, such Demand(s) shall
be treated as a then existing and still pending Demand hereunder.

6.2 Distribution Upon Termination.    When this Trust expires or is terminated
in accordance with Section 6.1, the Trustee shall distribute the Trust Fund to
Grantor less any full and adequate provision or reserves for any distributions
to be made pursuant to any outstanding Demands under Sections 4.7 and 6.1.3 and
any deductions authorized or required by Section 7.3.

6.3 Amendment of Trust Instrument.

6.3.1 Except in the event of a Change of Control, this Trust may be amended by
consent of a majority of the then current Board of Directors and the Trustee,
provided, however, no such amendment shall be effective (a) following a Change
of Control, or (b) so as to reduce indemnification or advancement of expenses
otherwise available to a Beneficiary of this Trust for any Claim then existing
and still pending or with respect to any later asserted Claim arising out of a
Covered Act occurring before the effective date of such amendment and provided
further, that approval of the Trustee shall only be required if the proposed
amendment affects in any way the Trustee’s rights or duties under this
Agreement. If the Trust is amended without the consent of the Trustee as
permitted above, Grantor shall deliver notice of amendment to the Trustee or its
successor in interest thirty (30) days prior to the proposed effective date of
the amendment by an instrument in writing executed by Grantor and the
Beneficiaries’ Representative, together with a certified copy of the resolution
of Grantor’s Board of Directors authorizing such amendment. Grantor shall send a
copy of such notice to each individual Beneficiary or his or her successors in
interest.

6.3.2 In the event of a proposed amendment of this Trust, a Beneficiary may
assert a Demand if, in the Beneficiary’s good faith judgment, there is a
reasonable likelihood that following such proposed amendment, a Claim will be
asserted arising out of a Covered Act that occurred before the effective date of
such amendment and that will be affected by such amendment. If so made, such
Demand(s) shall be treated as a then existing and still pending Demand
hereunder.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 7

RIGHTS AND OBLIGATIONS OF THE TRUSTEE

7.1 Duties of Trustee.    The duties and liabilities of the Trustee shall at all
times be limited to those expressly stated in this Agreement. The Trustee shall
discharge its duties hereunder with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims. The Trustee shall not be
liable for any loss sustained by the Trust Fund by reason of the purchase,
retention, sale, or exchange or any investment made in good faith and in
accordance with Grantor’s written directions and the provisions of this
Agreement.

7.2 Indemnification of Trustee.    The Trustee shall not be liable for any
action taken or omitted by it in good faith and believed by it to be authorized
hereby or within the rights or powers conferred upon it hereunder, or taken or
omitted by it in accordance with advice of counsel (which counsel may be of the
Trustee’s own choosing and which may be house counsel of the Trustee), and shall
not be liable for any mistake of fact or error of judgment or for any acts or
omissions of any kind unless caused by willful misconduct or gross
negligence. Grantor agrees to indemnify the Trustee and hold it harmless against
any and all liabilities, losses, claims, expenses (including reasonable
attorneys’ fees) and damages incurred by it hereunder, except for liabilities,
losses, claims, expenses, and damages incurred by the Trustee resulting from its
own willful misconduct or gross negligence.

7.3 Expenses and Compensation.    The Trustee shall pay from the Trust Fund, to
the extent not paid by Grantor, the Trustee’s reasonable expenses of
administration of the Trust, including reasonable compensation of counsel
(including house counsel) and any agents engaged by the Trustee to assist it in
such administration. Grantor shall pay the Trustee reasonable compensation for
its services as Trustee hereunder and the Trustee shall have a lien on the Trust
Fund for such compensation and expenses until paid.

7.4 Accounts of Trustees.    The Trustee shall keep full accounts of all of its
receipts and disbursements. Its financial statements, books, and records with
respect to the Trust Fund shall be open to inspection by Grantor or the
Beneficiaries’ Representative or their representatives at all reasonable times
during business hours of the Trustee and may be audited not more frequently than
once in each fiscal year by an independent certified public accountant engaged
by the Beneficiaries’ Representative. Within ninety (90) days after the close of
each fiscal year, or any termination of the duties of the Trustee, the Trustee
shall prepare, sign and submit in duplicate to Grantor an account of its acts
and transactions as Trustee under this Trust.

7.5 Rights of Trustee.    None of the provisions of this Agreement shall require
the Trustee to expend or risk its own funds or otherwise to incur any liability,
financial or otherwise, in the performance of any of its duties hereunder. The
Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement,

 

-15-



--------------------------------------------------------------------------------

instrument, opinion, report, notice, request, consent, order, approval or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties. The Trustee may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents, attorneys, custodians or nominees appointed with due care,
and shall not be responsible for the negligence or misconduct of any agent,
attorney, custodian or nominee so appointed, provided, however, the Trustee
shall be responsible for the performance of its obligations hereunder. Anything
in this Agreement to the contrary notwithstanding, in no event shall the Trust
be liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including but not limited lost profits), even if the Trustee
has been advised of the likelihood of such loss or damage and regardless of the
form of action. The Trustee shall not be liable for an error in judgment made in
good faith by an officer or officers of the Trustee, unless the Trustee was
grossly negligent in ascertaining the pertinent facts.

Whenever in the administration of the provisions of this Agreement the Trustee
shall deem it necessary or desirable that a matter be proved or established
prior to taking or suffering any action to be taken hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence or bad faith on the part of the Trustee,
be deemed to be conclusively proved and established by a certificate signed by
the Beneficiaries’ Representative and an officer of Grantor and delivered to the
Trustee, and such certificate, in the absence of gross negligence or bad faith
on the party of the Trustee, shall be full warrant to the Trustee for any action
taken, suffered or omitted by it under the provisions of this Agreement upon the
faith thereof. The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, entitlement order, approval or other
paper or document.

ARTICLE 8

MISCELLANEOUS

8.1 Governing Law.    The validity, interpretation, performance, and enforcement
of this Agreement and the Trust created hereby shall be governed by the laws of
the State of Washington, provided, however, that the rights, duties, obligations
and protections of the Trustee hereunder shall be governed by the laws of the
State of California. The parties irrevocably submit to the jurisdiction and
venue of any Washington State or United States Federal Court sitting in Seattle,
Washington. Any proceeding with respect to this Trust shall be in King County
Superior Court unless otherwise consented to by Grantor.

Each party hereto hereby agrees not to elect a trial by jury of any issue
triable of right by jury, and waives any right to trial by jury fully to the
extent that any such right shall now or hereafter exist with regard to this
Agreement, or any claim, counterclaim or other action arising in connection
herewith. This waiver of right to trial by jury is given knowingly and
voluntarily by each party, and is intended to encompass individually each
instance and each issue as to which the right to a trial by jury would otherwise
accrue.

8.2 Assignment; Successors.    Neither this Agreement nor any rights or benefits
hereunder may be assigned, transferred or pledged without the prior written
consent of the other parties, provided, however, in the event of a sale,
dissolution or merger of the Trustee, only such

 

-16-



--------------------------------------------------------------------------------

consents to such event as set forth in Section 5.3.1 hereof shall be
required. This Agreement and the Trust created hereby shall be binding upon and
shall inure to the benefit of the spouses, heirs, and personal and legal
representatives, estates of the Beneficiaries, and to the permitted assigns of
the parties to this Trust.

8.3 Third Party Beneficiaries.    The Beneficiaries are specifically
acknowledged as third party beneficiaries of this Agreement and shall have the
right to bring actions to enforce this Agreement where the Beneficiaries’
Representative fails to bring such an action or fails to prosecute an action in
good faith.

8.4 Enforcement Expenses.    Grantor shall be responsible for all costs and
expenses, including reasonable attorneys’ fees and costs, incurred in any action
brought to enforce or interpret this Agreement, whether brought by the
Beneficiaries’ Representative, a Beneficiary, the Trustee, or otherwise, unless
the court determines that such Claim for enforcement was not brought in good
faith or was frivolous.

8.5 Titles and Headings Not to Control.    The titles to articles and headings
of sections in this Agreement are for convenience of reference only and in case
of any conflict the text of this Agreement, rather than any title or heading,
shall control.

8.6 Notices, Consents and Other Communications.    All notices, consents, or
other communications required or contemplated by this Agreement shall be in
writing and shall be deemed to have been given when delivered by (a) personal
delivery, (b) prepaid overnight courier, (c) postage prepaid return receipt
requested certified mail, (d) facsimile, or (e) email:

If to a Beneficiary:    The last address given to the Trustee by each respective
Beneficiary

If to Beneficiaries’ Representative:    The last address given to the Trustee by
the Beneficiaries’ Representative

 

If to Microsoft:

  

Microsoft Corporation

One Microsoft Way

Redmond, WA 98052-6399

Attention:  Deputy General Counsel, Corporate

Telephone No.:  (425) 882-8080

Facsimile No.:  (425) 869-1327

Email:  john.seethoff@microsoft.com

With a copy to:   

K&L Gates LLP

925 Fourth Avenue, Suite 2900

Seattle, WA 98104-1158

Attention:  Seattle Administrative Partner

Telephone No.:  (206) 623-7580

Facsimile No.:  (206) 623-7022

Email:  pallavi.wahi@klgates.com

 

-17-



--------------------------------------------------------------------------------

If to Trustee:

  

The Bank of New York Mellon Trust Company, N.A.

400 South Hope Street

Suite 500

Los Angeles, CA 90071

Attention:  Robert Cuadra

Telephone No.:  (213) 630-6230

Facsimile No.:  (213) 630-6480

Email:  RobertJose.CuadraIII@bnymellon.com

Notice by personal delivery shall be effective upon the date delivery is made
and notice by certified mail or overnight courier shall be effective on the date
it is recorded as delivered by the U.S. Postal Service or the overnight courier,
respectively. Facsimile notice shall be effective on the date recorded in the
sender’s equipment as a confirmed transmission to the recipient’s facsimile
address. Email notice shall be effective on the date sent to a valid address so
long as no notice of failure of delivery is received by sender. Each Beneficiary
and the Beneficiaries’ Representative shall provide Trustee and Grantor with
prompt notice of changes of address.

8.7 Force Majeure.    From the effective date of this Agreement, the Trustee, or
any successor in interest, shall not be considered in breach of or in default in
its obligations with respect to any obligations created hereunder in the event
of an unavoidable delay in the performance of such obligations due to
unforeseeable causes beyond its control and without its fault or negligence,
including, but not limited to, acts of God, or of the public enemy, acts of a
government, acts of the other party, fires, floods, epidemics, quarantine
restrictions, strikes, freight embargoes, earthquakes, explosion, mob violence,
riot, inability to procure or general sabotage or rationing of labor, equipment,
facilities, sources of energy, material or supplies in the open market,
malicious mischief, condemnation, and unusually severe weather or delays of
suppliers or subcontractors due to such causes or any similar event and/or
occurrences beyond the control of the Trustee.

8.8 Electronic Instruction.    The Trustee agrees to accept and act upon
facsimile transmission, unsecured email or other similar electronic methods of
written instructions and/or directions pursuant to this Agreement, provided,
however, that Grantor and/or the Beneficiaries’ Representative shall provide to
the Trustee an incumbency certificate listing persons as may be designated and
authorized to sign for Grantor and the Beneficiaries’ Representative, which such
incumbency certificate shall contain appropriate contact information and shall
be amended whenever a person is to be added or deleted from the listing, or
there is a change in authorized contact data.

If Grantor or the Beneficiaries’ Representative elects to give the Trustee email
or facsimile instructions (or instructions by a similar electronic method) and
the Trustee in its discretion elects to act upon such instructions, the
Trustee’s understanding of such instructions shall be deemed controlling. The
Trustee shall not be liable for any losses, costs or expenses arising directly
or indirectly from the Trustee’s reliance upon and compliance with such
instructions notwithstanding that such instructions conflict or are inconsistent
with a subsequent written instruction. Grantor and the Beneficiaries’
Representative agree to assume all risks arising out of the use of such

 

-18-



--------------------------------------------------------------------------------

electronic methods to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk of interception and misuse by third parties.

8.9 Counterparts.    This Agreement may be executed in two or more counterparts,
and by facsimile, and shall be deemed an original and shall bind the signatory
but all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the others, it being understood that all parties need not sign
the same counterpart.

[remainder of page intentionally left blank]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
30th day of June, 2016.

 

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A.

(“Trustee”)

/S/ R TARNAS Name: R. TARNAS Title: Vice President

 

MICROSOFT CORPORATION

(“Grantor”)

/S/ JOHN A. SEETHOFF Name: JOHN A. SEETHOFF Title: Vice President and Corporate
Secretary

 

ADDITIONAL PARTY

(“Beneficiaries’ Representative”)

/S/ CHARLES H. NOSKI CHARLES H. NOSKI

 

-20-



--------------------------------------------------------------------------------

EXHIBIT A

The Trustee shall continue to hold the amount in the Trust Fund immediately
prior to the date of execution of this Agreement as part of the Minimum Balance
under this Agreement. Grantor shall transfer as of the effective date of this
Agreement an additional sum sufficient to cause the total balance held by the
Trustee to equal $50,000,000 which thereafter shall be the Minimum Balance, to
be held in trust, for the stated uses and purposes in accordance with the terms
of this Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

Liquidation of Investments.    If Trustee receives no instructions from Grantor
for the liquidation of assets pursuant to Section 4.6, Trustee shall liquidate
the Trust Fund in the following order, liquidating the entire amount of each
class of funds before liquidating additional funds from the next class
sufficient to make a distribution:

 

1.

Cash

 

2.

Money market funds

 

3.

Other Eligible Securities (Treasury Securities, Government Securities, Municipal
Securities, Corporate Securities), in order of nearest maturity